UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6283



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISAAC MATTHEW RICHARDSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-00-48, CA-02-36-4-H)


Submitted:   May 15, 2003                   Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isaac Matthew Richardson, Appellant Pro Se.     Mary Jude Darrow,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Isaac Matthew Richardson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have independently reviewed the record and conclude

that Richardson has not made a substantial showing of the denial of

a constitutional right.       See Miller-El v. Cockrell,         U.S.      ,

123 S. Ct. 1029 (2003).        Accordingly, we deny a certificate of

appealability and dismiss the appeal.         See 28 U.S.C. § 2253(c)

(2000). We deny Richardson’s motion to amend the record on appeal.

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                     2